Citation Nr: 1530106	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-44 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 25, 2010 for dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1965, including service in the Republic of Vietnam.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted DIC benefits and assigned an effective date of March 25, 2010.  In April 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Board denied the appellant's claim in a March 2014 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Joint Motion for Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the March 2014 decision as to that issue.  The Court granted the JMR in a November 2014 Order.  The Board subsequently remanded the claim in February 2015 for additional development.


FINDING OF FACT

The appellant filed an application for survivor's benefits with the Social Security Administration (SSA) on November 4, 2004, which is within one year of the day on which the Veteran died-October [redacted], 2004.


CONCLUSION OF LAW

Entitlement to an effective date of October 1, 2004, but no earlier, for the grant of DIC benefits is warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.110, 3.152, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As an initial matter, the Board extends its sympathy to the appellant for the loss of her spouse, who died of lung cancer presumptively incurred as a result of herbicide exposure in Vietnam.  The Board also extends its appreciation to the appellant for her persistent and ultimately successful efforts to obtain the documents necessary to support her claim.

An application for survivor's benefits with the SSA may constitute a claim for DIC benefits with VA.  See Van Valkenburg v. Shinseki, 23 Vet.App. 113, 118-21 (2009).  Here, the appellant has submitted documentation from SSA which clearly shows that she filed an application for survivor's benefits with the SSA on November 4, 2004.

The effective date for DIC benefits shall be the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death.  38 C.F.R. § 3.400(c)(2).  Here, the Veteran died on October [redacted], 2004.  It follows that the appellant's November 4, 2004 claim was received within one year of the date of the Veteran's death.  Therefore, the effective date of the appellant's DIC benefits is October 1, 2004-the first day of the month in which the Veteran's death occurred.  Id.



ORDER

An effective date of October 1, 2004 for DIC benefits is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


